DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Interpretation
Claims 26-27 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
means for obtaining sound information from an audio source – obtaining sound information from an audio source via processor 120, 3206, 3210, etc., para 424 (USPGPub 20210409887 A1, hereinafter),
means for selecting, based on a latency criterion associated with a playback device, a compression mode in which a representation of the sound information is compressed prior to transmission to the playback device, or a bypass mode in which the representation of the sound information is not compressed prior to transmission to the playback device – selecting a compression mode or a bypass mode, executed by processor 120, 3206, 3210, para 425,
means for generating audio data that includes, based on the selected one of the compression mode or the bypass mode, a compressed representation of the sound information or an uncompressed representation of the sound information – generating a compressed representation of the sound information or an uncompressed representation of the sound information, executed by processor 120, 3206, 3210, para 426,
means for sending the audio data as streaming data, via wireless transmission, to the playback device – sending the audio data as streaming data, executed by processor 120, transceiver 130, processor 832, 3206, 3210, and antenna 3252, etc., para 428.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “Bluetooth” which should be --BluetoothTM—or – BLUETOOTH – for clarification of the registered trademark.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15-19, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindahl (US 20190349662 A1).
Claim 1: Lindahl teaches a device (title and abstract, ln 1-15, a portion of a system in fig. 2; e.g., including device processor 202; digital codec, para 4; Rf circuit and display 216, etc., in fig. 2) comprising: 
one or more processors (including, device processor 202 on mobile device 104 in fig. 2, digital audio codec, para 4, para 44) configured to: 
obtain sound information from an audio source (device memory 204 as the audio source, retrieving audio data 206 from the device memory 204 by the device processor 202, para 25; further processed by the digital audio codec, para 4, para 44);
select, based on a latency criterion associated with a playback device (wireless headphone 101 or HMD speakers 110 as the playback device in figs. 7A/7B , playback the wireless transmitted audio, para 49; changing an audio encoding format of audio signal 210 by the processor 202 on the mobile device, para 44; based on high latency mode or a first audio mode, e.g., audio signal latency is more than 150ms and up to 200ms, para 31; triggered by mounting status detected via a proximity sensor on the mobile device and determined by the processor 202 of the mobile device or receiving processor of the HMD mount 102, para 35-37), a compression mode (the first audio mode above, para 44) in which a representation of the sound information is compressed prior to transmission to the playback device (via codec on the mobile device, performing AAC-LC compression scheme, para 44), or a bypass mode in which the representation of the sound information is not compressed prior to transmission to the playback device (transmitted audio signal from the mobile device 104 to the wireless headphone 101 or HMD mount 102 as uncompressed audio at the second audio mode, para 44); 
generate audio data that includes, based on the selected one of the compression mode or the bypass mode (the first audio mode or the second audio mode switched by the processor of the mobile device by receiving mounting signal, para 18), a compressed representation of the sound information (a low-complexity profile AAC-LC codec scheme in the first audio mode, para 44) or an uncompressed representation of the sound information (no digital compression in the second audio mode, para 44); and 
send the audio data as streaming data, via wireless transmission, to the playback device (sending the processed audio data to the wireless headphone in fig. 7A-7B via steps 602-610 in either first audio mode or second audio mode in fig. 6, para 48-50).
Claim 19 has been analyzed and rejected according to claim 1 above.
Claim 26 has been analyzed and rejected according to claims 1, 19 above and Lindahl further teaches a transceiver and an antenna in means for sending (transceiver of the mobile device 104 to a transceiver of the wireless headphone 101, para 34; antennas on the mobile device and wireless headphone, para 41).
Claim 28 has been analyzed and rejected according to claims 1, 19 above and wherein Lindahl further teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 19 (instructions retrieved from non-transitory machine-readable medium and executed by the processor 202, para 25).
Claim 15: Lindahl further teaches, according to claim 1 above, wherein the one or more processors are integrated in a portable electronic device (mobile device having the processor 202, the digital codec, etc., in fig. 2, para 4).
Claim 16: Lindahl further teaches, according to claim 1 above, wherein the one or more processors are integrated in a server (the mobile device providing audio data for HMD or the wireless headphone, para 4; generating and transmitting audio mode signal 212 to the wireless headphone, i.e., a server with respect to the wireless headphone 101 in fig. 2, para 26).
Claim 17: Lindahl further teaches, according to claim 1 above,  The device of claim 1, further comprising a modem configured to modulate the audio data for transmission to the playback device (Standard BluetoothTM, para 25, 40, and with transceiver, para 34, thus, radio frequency as transmission carrier is inherency for the BluetoothTM used for modulating audio signal at the transmission side and demodulation at the receiver side).
Claim 18: Lindahl further teaches, according to claim 17 above,  the device further comprising an antenna coupled to the modem and configured to transmit the modulated audio data to the playback device (the antenna, para 41 and for the BluetoothTM, para 25, 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-14, 20, 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over LIndahl (above) and in view of reference Fersch (US 20200094141 A1, hereinafter Fersch).
Claim 2: Lindahl teaches all the element of claim 2, according to claim 1 above, including the representation of the sound information (signal retrieved from stored audio data in the device memory 204 in fig. 2), except wherein the representation of the sound information includes ambisonic data and corresponds to at least one of two-dimensional 2D audio data that represents a 2D sound field or three-dimensional 3D audio data that represents a 3D sound field.
Fersch teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a system in a server 300, etc., in fig. 3) and wherein one or more processors are disclosed (containing sets of processors, para 32) to obtain sound information from an audio source (complete audio scene e.g., HOA 301 in fig. 3) and representation of the sound information (signal inputted to renderer 320 in fig. 3) including ambisonic data (e.g., HOA as higher order Ambisonic scene field, and also FOA, first order Ambisonic data, para 9) and corresponds to at least one of two-dimensional 2D audio data that represents a 2D sound field or three-dimensional 3D audio data that represents a 3D sound field (inherency for HOA and FOA, e.g., the order number n = 2 inherently indicated a 2D audio scene, and n=3, 4, …, indicates 3D audio scene, the support for the inherency above found in US 20190007781 A1, recorded and attached in PTO-892) for benefits of achieving rich sound effects by expanding to 360 audio scene and efficient encoding and decoding scheme by compacting multichannel signals. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the representation of the sound information and wherein the representation of the sound information includes the ambisonic data and corresponds to at least one of two-dimensional 2D audio data that represents the 2D sound field or three-dimensional 3D audio data that represents the 3D sound field, as taught by Fersch, to the representation of the sound information in the device, as taught by Lindahl, for the benefits discussed above.
Claim 9: Lindahl teaches all the elements of claim 9, according to claim 1 above, except further teaches, according to claim 1 above, including wherein the one or more processors are further configured to: receive, from the playback device, a request for compressed audio data or for uncompressed audio data (the headphone made request for further audio data, para 46, and thus, the processor 202 of the mobile device inherently receives the audio data request from the wireless headphone), except select the bypass mode or the compression mode based on the request.
Fersch teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a system in a server 300, etc., in fig. 3) and further teaches wherein the one or more processors (a set of processors, para 32) are further configured to: receive, from the playback device (450 in fig. 4 and 450 in fig. 4 and 550 in fig. 5), a request for compressed audio data or for uncompressed audio data (sensor data from 454 in fig. 4 and from 545 in fig. 5), select the bypass mode or the compression mode based on the request (select binaural audio data without compression in fig. 5, para 90, or select audio encoder 410 with compression, para 89) for benefits of improving audio reproduction performance by balancing between link bandwidth or latency and bit rate (para 3, 49, 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more processors configured to: receive, from the playback device, the request for compressed audio data or for uncompressed audio data, and select the bypass mode or the compression mode based on the request, as taught by Fersch, to the one or more processors in the device, as taught by Lindahl, for the benefits discussed above.
Claim 10: the combination of Lindahl and Fersch further teaches, according to claim 1 above, wherein the one or more processors are further configured to, in the bypass mode (Lindahl, the second audio mode as to uncompression manner, 44 and Fersch, gameplay with low latency lossless, para 113-114), discard a high-resolution portion of the uncompressed representation (Fersch, B-format is best candidate rendering data, i.e., no HOA or higher resolution is considered in the gameplay data, para 113) based on a bandwidth of a wireless link from the device to the playback device (Fersch, overall the system latency need to be less than 20ms, para 113, corresponding to a larger link bandwidth to meet the latency less than 20ms for benefits discussed in claim 9 above).
Claim 11: the combination of Lindahl and Fersch further teaches, according to claim 10 above, wherein the uncompressed representation includes ambisonic (Fersch, rendered B-format of Ambisonic, para 113-114), and wherein the high-resolution portion of the uncompressed representation corresponds to a subset of the ambisonic (Fersch, HOA or higher order Ambisonic, para 9-10).
However, the combination of Lindahl and Fersch does not explicitly teach ambisonic is expressed as ambisonic coefficients.
An Official Notice is taken that using Ambisonic coefficients represents Ambisnoic signal is notoriously well-known in the art for convenience of transmission/receiving, and signal processing on the coefficient, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the ambisonic is expressed in ambisonic coefficients, as taught by well-known in the art, to the ambisonic in the device, as taught by the combination of Lindahl and Fersch, for the benefits discussed above.
Claim 12: the combination of Lindahl and Fersch further teaches, according to claim 1 above, wherein the one or more processors are further configured to: receive, from the playback device, data corresponding to a location and an orientation associated with movement of the playback device (Fersch, via 454 in fig. 4, referred to gyroscope-based sensor, detect user’s head movement in orientation and position; para 89; and headphone for sound reproduction, and thus, inherently worn by the user, para 5 and thus, head position and orientation being consistent with the orientation and the position of the headphone inherently); update the sound information to alter a sound field based on the received data (Fersch, audio is rendered according to the detected position and orientation of the head or headphone, para 89); and send, via wireless transmission, compressed audio data representing the sound field to the playback device (Fersch, via audio encoder 410 in fig. 4, para 89 or using 660 in fig. 6, para 91), to enable the playback device to decompress the compressed audio data representing the sound field (Fersch, via an audio decoder 461 at headphone side in fig. 4, para 89), to adjust the decompressed audio data to alter the sound field based on the orientation associated with the device, and to output the adjusted decompressed audio data to two or more loudspeakers (Fersch, via 453 based on the position and orientation data from 454 in fig. 4; speakers and headphones, para 93).
Claim 13: the combination of Lindahl and Fersch further teaches, according to claims 1, 12 above, wherein the one or more processors are further configured to: receive, from the playback device, data corresponding to a location and an orientation associated with movement of the playback device; update the sound information to alter a sound field based on the received data (the discussion in claim 12 above); and send, via wireless transmission, uncompressed audio data representing the sound field to the playback device (Fersch, via audio renderer 510 for complete audio scene or HOA in fig. 5, para 90) and to output the adjusted audio data to two or more loudspeakers (speakers and headphones, para 93 and the discussion in claim 12 above).
However, Fersch at this embodiment does not explicitly teach enabling the playback device to adjust the audio data to alter the sound field based on the orientation associated with the device.
Fersch at a different embodiment teaches enabling the playback device to adjust the audio data to alter the sound field based on the orientation associated with the device (the discussion in claim 12 above) for the benefits of adapt the complete video and audio scene to the user’s current head position and orientation (para 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied enabling the playback device to adjust the audio data to alter the sound field based on the orientation associated with the device, as taught by the different embodiment, to the embodiment without the feature above, as taught by the combination of Lindahl and Fersch, for the benefits discussed above.
Claim 14: the combination of Lindahl and Fersch further teaches, according to claim 1 above, wherein the one or more processors are further configured to: receive translation data from the playback device (Fersch, sensor data from 454 in fig. 4), the translation data corresponding to a translation associated with the playback device (Fersch, adapt a complete audio scene according to the detected orientation and position of the user’s head or headphones); and convert the sound information to audio data that represents a sound field based on the translation (Fersch, via audio renderer 453 in fig. 4 or fig. 6).
Claim 20 has been analyzed and rejected according to claims 19, 2 above.
Claim 24 has been analyzed and rejected according to claims 19, 9 above.
Claim 25 has been analyzed and rejected according to claims 19, 14 above.
Claim 27 has been analyzed and rejected according to claims 26, 2 above.

Claims 3-8, 21-23, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over LIndahl (above) and in view of reference Diab (US 20110145442 A1).
Claim 3: Lindahl teaches all the elements of claim 3, according to claim 1 above, including wherein the latency criterion is based on whether a playback latency associated with streaming data exceeds a latency threshold (150ms maximum latency or buffer size at the headphone side or at least 50ms latency for second audio mode by which video and audio are synchronized, para 31, majority latency by the buffer size 414 at the headphone side in fig. 4), except wherein the one or more processors are further configured to: receive, from the playback device, an indication that the playback latency associated with the streaming data exceeds the latency threshold; and select the bypass mode based on receiving the indication.
Diab teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-7 and an endpoint device in fig. 2) and wherein one or more processors are disclosed (CPUs 210 in fig. 2, para 30) and wherein the one or more processors are configured to receive, from the playback device (another endpoint device in the connected network in fig. 1), an indication that the playback latency (determined latency budget adapted to a determined compression for streamed data including V/A data at step 404 in fig. 4, which is represented by level of latency and requested to the another endpoint device of the network at 406) associated with the streaming data exceeds the latency threshold (the requested level of latency is unavailable at 408 in fig. 4, i.e., the requested level of latency is inherently over a latency limitation represented by connection limitations in term of bandwidth, para 18 or the requested level is over a limitation inherently so that the requested latency level is denied, para 42); and select the bypass mode based on receiving the indication (backing from 408 to 402 to adjust the level of compression level to lower than the requested latency level, i.e., less completed compression, para 42, or uncompressed manner, para 20, i.e., bypassing the compression corresponding to the requested latency level) for benefits of improving performance of data communication in maximizing the throughput of the communication path with less delay or latency (para 9) and less cost (para 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the one or more processors are further configured to: receive, from the playback device, the indication that the playback latency associated with the streaming data exceeds the latency threshold; and select the bypass mode based on receiving the indication, as taught by Diab, to the one or more processors and the latency threshold in the device, as taught by Lindahl, for the benefits discussed above.
Claim 4: the combination of Lindahl and Diab further teaches, according to claim 1 above, wherein the latency criterion is based on a bandwidth of a wireless link from the device to the playback device (Diab, the connection bandwidth corresponding to the latency limitation is reserved to guarantee QoS of the connection, para 23, 39-40).
Claim 5: the combination of Lindahl and Diab further teaches, according to claim 1 above, wherein the one or more processors are configured to: determine whether a wireless link to the playback device corresponds to a higher-bandwidth wireless link or to a lower-bandwidth wireless link (Lindahl, the compression mode and the uncompression mode, and Diab, the connection bandwidth is determined via bridges and/or switches, para 40; a bandwidth-limited link to use some form of compression to lower the amount of data to be transmitted over the network, i.e., the higher compression resulting in less bandwidth used and causing more latency, para 18); and select the bypass mode based on the wireless link corresponding to the higher-bandwidth wireless link (Diag, fig. 5, guaranteed level of latency for the connection determined at 502, para 43-44, corresponding to connection bandwidth limitation discussed above, para 18; the determined compression level is not fitted to the latency budget at 508-512, reducing the compression i.e., using more link bandwidth or the reserved link bandwidth is higher so that the more link bandwidth is allowed, otherwise, a less latency link or more link bandwidth is requested with respect to the determined latency of step 506, para 43-44, i.e., less compression or bypass mode on the more bandwidth link inherently, and vise verse).
Claim 6: the combination of Lindahl and Diab teaches all the elements of claim 6, according to claim 5 above, including wireless link (Lindahl, BluetoothTM wireless used, para 25, and Diab, applied to wireless link, para 46) having higher-bandwidth wireless link (based on Diab’s disclosure discussed in claim 5 above), except wherein the disclosed higher-bandwidth wireless link is to corresponding to a fifth generation 5G cellular digital network or a WiFi-type network.
An Official Notice is taken that wireless with higher bandwidth link compared to the BluetoothTM is to corresponding to WIFI or 5G cellular network is notoriously well-known in the art for benefits of a faster connection, better range covered from a base station, and better wireless security.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the fifth generation 5G cellular digital network or the WiFi-type network, as taught by well-known in the art, to the higher-bandwidth wireless link in the device, as taught by the combination of Lindahl and Diab, for the benefits discussed above.
Claim 7 has been analyzed and rejected according to claims 1, 5 above and wherein compression or more compression corresponding based on less link bandwidth (the discussion in claim 5 above).
Claim 8: the combination of Lindahl and Diab further teaches, according to claim 7 above, wherein the lower-bandwidth wireless link corresponds to a Bluetooth network (Lindahl, BluetoothTM used for wireless data transfer, para 25, para 40, including audio compression mode inherently corresponding to lower bandwidth link inherently, and Diab, wireless link applied, para 46).
Claim 21 has been analyzed and rejected according to claims 19, 3 above.
Claim 22 has been analyzed and rejected according to claims 19, 5 above.
Claim 23 has been analyzed and rejected according to claims 19, 7 above.
Claim 29 has been analyzed and rejected according to claims 28, 5 above.
Claim 30 has been analyzed and rejected according to claims 28, 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654